DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                       LAJWHAN D. WILLIAMS,
                            Appellant,

                                    v.

                         STATE OF FLORIDA,
                              Appellee.

                              No. 4D18-1622

                               [May 2, 2019]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Barbara Anne McCarthy, Judge; L.T. Case No. 09-
23516CF10B.

  Jason B. Blank of Haber Blank, LLP, Fort Lauderdale, for appellant.

   Ashley B. Moody, Attorney General, Tallahassee, and Don M. Rogers,
Assistant Attorney General, West Palm Beach, for appellee.

PER CURIAM.

  Affirmed.

TAYLOR, LEVINE, JJ., and ROWE, CYMONIE, Associate Judge, concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.